On consideration whereof, it is ordered and adjudged by this court, that the judgment of the *762said circuit court be and the same is here by reversed atthecosts of the defendant in error, Lizzie Hunter, whose proper name is Anna E. Hunter. And rendering the judgment the circuit court should have rendered, it is ordered and adjudged by this court that the intention of the testator, Thomas J. Abraham, deceased, in the clause of his will, of which construction is asked, was and is that any claim of any kind whatsoever, made by any of his children against his estate should be rejected by his executor, as, in his view, he was not in debt to any of them. And should any of them make a claim of ai^ kind against his estate and recover judgment thereon, the amount of the judgment and costs should be deducted from that one’s share under the provisions of the will. And it is further ordered and adjudged that where one of the children may have assigned a claim against the decedent, whether before or after his death, on which judgment may have been recovered by the assignee, the amount of such judgment and costs must be deducted from the share of the assignor. And it is further ordered and adjudged that the executor make a settlement and distribution of the estate of the testator in accordance with this judgment and decree.
It is further ordered and adjudged that the executor pay the costs in the court of common pleas out of the funds of the estate in his hands to be administered, and that the said Lizzie Hunter pay the costs in the circuit court to be taxed.